NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted August 18, 2009*
                                  Decided August 20, 2009

                                          Before

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 09-2286
                                                   Appeal from the
RICHARD HOEFT,                                     United States District Court
     Plaintiff-Appellant,                          for the Eastern District of Wisconsin.

       v.                                          No. 09 CV 0236

DR. MENOS and HOLLI MEYER,                         Charles N. Clevert, Jr.,
     Defendants-Appellees.                         Judge.

                                        ORDER

       Richard Hoeft, a former Wisconsin inmate, claims in this lawsuit under 42 U.S.C.
§ 1983 that Dr. Menos, a prison physician, and Holli Meyer, who directed the Health
Services Unit at the Fox Lake Correctional Institution, violated the Eighth Amendment by
ignoring his requests for dental care. The district court dismissed the complaint under


       *
        The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Accordingly, the appeal is submitted on the
brief and record. See FED. R. A PP. P. 34(a)(2).
No. 09-2286                                                                                Page 2

28 U.S.C. § 1915(e)(2) on the ground that it fails to state a claim. We vacate that decision
and remand for further proceedings.

       Hoeft’s complaint describes the following version of events, which at this stage we
must accept as true. See Vill. of DePue, Ill. v. Exxon Mobil Corp., 537 F.3d 775, 782 (7th Cir.
2008). In September 2007 Hoeft was transferred from another prison to Fox Lake “for
dental needs.” Fox Lake has a Health Services Unit with on-site dental services, and Hoeft,
whose previously assigned dental code classified his need for services as extensive and
complicated, submitted a written request for dental care promptly after his transfer. Hoeft
noted that his cavities were extremely painful and that he needed “partials” so that he
could properly chew his food. Hoeft heard nothing in response, so in February 2008 he
repeated his request. Again he heard nothing. In early March Hoeft informed Meyer that
he had been suffering for several months while waiting for dental care; she replied that he
would have to wait his turn. Later that month Hoeft filed an administrative grievance
seeking dental care. Dr. Menos answered that grievance with the explanation that in
September when Hoeft’s request for dental care was received, he decided against
expediting treatment because the prison views cavities and partials to be routine issues for
which inmates must wait their turn.

        In dismissing for failure to state a claim, the district court reasoned that Hoeft’s
allegations showed that his dental needs were neither serious nor ignored. The defendants
had made an assessment that Hoeft did not need immediate treatment, the court explained,
and “it would not be obvious to a lay person” that the defendants’ assessment was wrong.
The court added that Hoeft did not have a constitutional right to be treated as quickly as he
desired.

       On appeal Hoeft argues that his complaint states a claim for deliberate indifference
because it alleges that he notified Dr. Menos and Holli Meyer about his dental problems
and had to wait six months for treatment. We review de novo a dismissal under
§ 1915(e)(2)(B)(ii). DeWalt v. Carter, 224 F.3d 607, 611 (7th Cir. 2000). In order to state an
Eighth Amendment claim for the denial of medical care, Hoeft’s complaint need only
describe conduct that, after we draw all possible inferences in his favor, plausibly suggests
that the defendants knew he suffered from a serious medical need and consciously
disregarded it. See FED R. C IV. P. 8(a)(2); Farmer v. Brennan, 511 U.S. 825, 837 (1994); Johnson
v. Snyder, 444 F.3d 579, 584-85 (7th Cir. 2006); Johnson v. Doughty, 433 F.3d 1001, 1010 (7th
Cir. 2006).

      The complaint meets this standard. Dental care is one of the most important needs
of inmates, Board v. Farnham, 394 F.3d 469, 480 (7th Cir. 2005); Wynn v. Southward, 251 F.3d
No. 09-2286                                                                               Page 3

588, 593 (7th Cir. 2001), and the symptoms Hoeft describes—six months of extensive pain
from untreated cavities and tooth loss that prevented him from properly chewing his
food—qualify as a serious medical condition, see Board, 394 F.3d at 480 (“[D]ental pain
accompanied by various degrees of attenuated medical harm may constitute an objectively
serious medical need.”); Wynn, 251 F.3d at 593 (concluding that inmate’s allegations of
bleeding, headaches, “disfigurement,” and inability to chew food without dentures
demonstrated a serious medical need); Cooper v. Schriro, 189 F.3d 781, 783-84 (8th Cir. 1999)
(reversing dismissal of complaint alleging failure to treat painful, “decayed and cracked
teeth”); Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998) (reversing dismissal of
complaint alleging that failure to provide dental care caused extreme pain, tooth
deterioration, and inability to eat properly); Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.
1989) (reversing grant of summary judgment where prisoner produced evidence of failure
to treat bleeding gums, broken teeth, and inability to eat properly).

        Hoeft alleges, moreover, that Dr. Menos knew about his condition for six months
without acting, and that Meyer refused to expedite treatment even though Hoeft
repeatedly informed the prison of his condition and informed Meyer personally that he had
been suffering for several months. And though the defendants told Hoeft that cavities and
missing teeth did not, in their opinion, warrant immediate treatment, there is no suggestion
that Hoeft was even examined before that conclusion was rendered or that it involved an
individualized assessment of his situation. See Duckworth v. Ahmad, 532 F.3d 675, 679 (7th
Cir. 2008) (explaining that treatment decision cannot shield medical provider from finding
of deliberate indifference if chosen course of treatment was so far afield of accepted norms
that failure to exercise medical judgment can be inferred); Norfleet v. Webster, 439 F.3d 392,
396 (7th Cir. 2006) (same); Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005) (same); Snipes v.
DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (same). It is enough at this stage of the litigation
that we can plausibly infer that Dr. Menos and Meyer knew full well that Hoeft, given his
previously assigned dental classification, was afflicted with more than a routine cavity and
yet for months ignored his persistent complaints of extreme pain. See Grieveson v. Anderson,
538 F.3d 763, 779 (7th Cir. 2008) (explaining that delay in treatment for painful conditions
can support deliberate-indifference claim); Hartsfield v. Colburn, 371 F.3d 454, 457 (8th Cir.
2004) (overturning grant of summary judgment for jail physician and nurse where inmate
submitted evidence that defendants delayed dental treatment for six weeks causing
increased pain and complications from loose and infected teeth); Boyd v. Knox, 47 F.3d 966,
969 (8th Cir. 1995) (overturning grant of summary judgment for prison dentist who waited
three weeks before taking steps to refer inmate with impacted and infected wisdom tooth
to outside oral surgeon).
No. 09-2286                                                                              Page 4

        There remains one additional matter. Hoeft also argues that Judge Clevert, who is
African-American, should have recused himself. Hoeft explains that he espouses “Aryan
beliefs” and that Judge Clevert had to know about those beliefs because he presided
over—and dismissed all but one of—Hoeft’s many prior lawsuits. But judges are
presumed to rise above biasing influences, Tezak v. United States, 256 F.3d 702, 718 (7th Cir.
2001), and Hoeft offers no reason to question Judge Clevert’s ability to be fair. Hoeft seizes
upon the dismissal of his earlier cases and the threat of sanctions, but adverse rulings do
not establish bias. See United States v. Morgan, 384 F.3d 439, 444 (7th Cir. 2004); Grove Fresh
Distribs., Inc. v. John Labatt, Ltd., 299 F.3d 635, 640 (7th Cir. 2002).

       The judgment is VACATED, and the case is REMANDED for further proceedings.